DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 7-14 are currently pending. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. For example, the references of A. Tehrani-Bagha et al., Current Opinion in Colloid & Interface Science, Vol. 12 Is. 2 (2007) 81-91, disclosed in pages 11, 23 and 42, N. Ahner et al., Solid State Phenomena 219 (2015) 193-196), disclosed in page 3, and E. Kester et al., Solid State Phenomena 219 (2015) 201-204), disclosed in page 13 of the specification have not been considered.
Specification
The disclosure is objected to because of the following informalities: the headings of the sections are missing.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).

Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations “the intermediate semiconductor substrate” in lines 6-8, and "said removing said set of fragments" in line 20. There is insufficient antecedent basis for these limitations in the claim.
	
Allowable Subject Matter
Claims 7 and 9-14 are allowed. Claim 8 is rejected under 35 U.S.C. 112(b), but would be allowable if the rejection under 35 U.S.C. 112(b) is overcome. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: US 2013/0217238 to Boussie et al., which teaches a method for forming a masking layer comprising X, Y and A, wherein X is a binding group, the Y is a linking group, and the Z is a terminal group, wherein the masking layer can be selectively applied to regions or portions of a substrate, and can be selectively removed from portions of a substrate, the masking layer removal can be complete (entire molecule removed), or partial (built-in cleavable group allows for removal of a portion of the masking layer molecule) [0041-0045], and WO01/34129 to Conrow, which teaches a composition comprising a urethane group, a hydrocarbon group and a carboxylic acid group (page 16, composition 8).  The difference between the compound disclosed by Conrow and the claimed compound is that the claimed compound comprises an ionic structure and a singly charged ammonium cation which can be unsubstituted or substituted by 1 to 3 C1-C4-alkyl groups.
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of contacting the at least one surface with an organic compound of the following formula A-L-Z, or a salt thereof, wherein A is a straight-chain or branched aliphatic hydrocarbon group having a total number of 4 to 20, carbon atoms, which is substituted by 1 to 4 ether groups, or is unsubstituted, B is a straight-chain or branched aliphatic hydrocarbon group having a total number of 1 to 6, carbon atoms, which is substituted by one or two ionic groups independently selected from the group consisting of anionic groups, and cationic groups, and L is a urethane group as disclosed in claims 7 and 10, and a compound of the formula (Ib), wherein Y+ is a singly charged ammonium cation which is unsubstituted or substituted by 1 to 3 C1-C4-alkyl groups as disclosed in claim 13, in combination with the other process steps as instantly claimed.  
Upon further search no other prior art has been located at the date of this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714